        Case 1:15-cv-12857-PBS Document 223 Filed 06/05/19 Page 1 of 7



                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS

                                    )
SECURITIES AND EXCHANGE COMMISSION, )
                                    )
                 PJaintiff,         )
                                    )
      V.                            )                     Case No. l:15-cv-12857-PBS
                                    )
DFRF ENTERPRISES LLC,               )
DFRF ENTERPRISES, LLC,              )
DANIEL FERNANDES ROJO FILHO,        )
WANDERLEY M. DALMAN,                )
GASPAR C. JESUS,                    )
EDUARDO N. DA SILVA,                )
HERIBERTO C. PEREZ VALOES,          )
JEFFREY A. FELDMAN and              )
ROMILDO DA CUNHA,                   )
                                    )
                 Defendants.        )



                FINAL JUDGMENT �NENT INJUNCTION
                    AND OTHER RELIEF AS TO DEFENDANTS
              DFRF ENTERPRISES, LLC AND DFRF ENTERPRISES LLC
       Plaintiff Securities and Exchange Commission (''the Commission") having filed a

Complaint on June 30, 2015; defendants DFRF Enterprises LLC ("DFRF Massachusetts") and

DFRF Enterprises, LLC ("DFRF Florida") having failed to answer the Complaint, a default

having been entered against DFRF Florida on April 5, 2019 (Dkt. #213); a default having been

entered against DFRF Massachusetts on May 14, 2019 (Dkt. #218); and the Court having

allowed the Commission's motion for a default judgment against DFRF Massachusetts and

DFRF Florida on May 29, 2019 (Dkt. #221):

                                              I.

       IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that DFRF

Massachusetts and DFRF Florida are permanently restrained and enjoined from violating,
        Case 1:15-cv-12857-PBS Document 223 Filed 06/05/19 Page 2 of 7



directly or indirectly, Section l0(b) of the Securities Exchange Act of 1934 (the ''Exchange

Act") [15 U.S.C. §78j(b)] and Rule lOb-5 promulgated thereunder [17 C.F.R. §240.lOb-5], by

using any means or instrumentality of interstate commerce, or of the mails, or of any facility of

any national securities exchange, in connection with the purchase or sale of any security:

       (a)     to employ any device, scheme, or artifice to defraud;

       (b)     to make any untrue statement of a material fact or to omit to state a material fact

               necessary in order to make the statements made, in the light of the circumstances

               under which they were made, not misleading; or

       (c)     to engage in any act, practice, or course of business which operates or would

               operate as a fraud or deceit upon any person.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in Rule

65(d)(2) ofthe Federal Rules of Civil Procedure, the foregoing paragraph also binds the

following who receive actual notice of this Final Judgment by personal service or otherwise:

(a) agents, servants, employees, and attorneys ofDFRF Massachusetts and DFRF Florida; and

(b) other persons in active concert or participation with DFRF Massachusetts and DFRF Florida

or with anyone described in (a).


                                                II.

       IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that DFRF

Massachusetts and DFRF Florida are permanently restrained and enjoined from violating

Section 17(a) ofthe Securities Act of 1933 (the "Securities Act") [15 U.S.C. §77q(a)] in the offer

or sale of any security by the use of any means or instruments of transportation or

communication in interstate commerce or by use of the mails, directly or indirectly:

                                                 2
        Case 1:15-cv-12857-PBS Document 223 Filed 06/05/19 Page 3 of 7



       (a)     to employ any device, scheme, or artifice to defraud;

       (b)     to obtain money or property by means of any untrue statement of a material fact

               or any omission of a material fact necessary in order to make the statements

               made, in light of the circumstances under which they were made, not misleading;

               or

       (c)     to engage in any transaction, practice, or course of business which operates or

               would operate as a fraud or deceit upon the purchaser.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in Rule

65(d)(2) of the Federal Rules of Civil Procedure, the foregoing paragraph also binds the

following who receive actual notice of this Final Judgment by personal service or otherwise:

(a) agents, servants, employees, and attorneys of DFRF Massachusetts and DFRF Florida; and

(b) other persons in active concert or participation with DFRF Massachusetts and DFRF Florida

or with anyone descnbed in (a).


                                                III.

       IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that DFRF

Massachusetts and DFRF Florida are permanently restrained and enjoined from violating

Section 5 of the Securities Act [15 U.S.C. §77e] by, directly or indirectly, in the absence of any

applicable exemption:

       (a)     making use of any means or instruments of transportation or communication m

               interstate commerce or of the mails to sell a security through the use or mediwn

               of any prospectus or otherwise, unless a registration statement is in effect as to

               such security;

                                                 3
        Case 1:15-cv-12857-PBS Document 223 Filed 06/05/19 Page 4 of 7




       (b)     carrying or causing to be carried through the mails or in interstate commerce, by

               any means or instruments of transportation, a security for the purpose of sale or

               for delivery after sale, unless a registration statement is in effect as to such

               security; or

       (c)     making use of any means or instruments of transportation or communication m

               interstate commerce or of the mails to offer to sell or offer to buy through the use

               or medium of any prospectus or otherwise any security, unless a registration

               statement has been filed with the Commission as to such security, or while the

               registration statement is the subject of a refusal order or stop order or (prior to the

               effective date of the registration statement) any public proceeding or examination

               under Section 8 of the Securities Act [15 U.S.C. §77h].

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in Rule

65(d)(2) of the Federal Rules of Civil Procedure, the foregoing paragraph also binds the

following who receive actual notice of this Final Judgment by personal service or otherwise:

(a) agents, servants, employees, and attorneys of DFRF Massachusetts and DFRF Florida; and

(b) other persons in active concert or participation with DFRF Massachusetts and DFRF Florida

or with anyone descnbed in (a).


                                                 IV.

       IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that:

       (a)     DFRF Massachusetts and DFRF Florida are jointly and severally liable for

               disgorgement of $15,291,689, representing profits gained as a result of the



                                                  4
        Case 1:15-cv-12857-PBS Document 223 Filed 06/05/19 Page 5 of 7



               misconduct alleged in the Complaint, together with prejudgment interest thereon

               in the amount of $2,636,463, for a total disgorgement obligation of $17,928,332;

       (b)     DFRF Massachusetts is liable for a civil penalty in the amount of $775,000,

               pursuant to Section 20(d) of the Securities Act [15 U.S.C. §77t(d)] and Section

               2l(d)(3) of the Exchange Act [15 U.S.C. §78u(d)(3)];

       (c)     DFRF Florida is liable for a civil penalty in the amount of $775,000, pursuant to

               Section 20(d) of the Securities Act and Section 2l(d)(3) of the Exchange Act; and

       (d)     the obligation to pay a civil penalty is separate for each DFRF entity.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that DFRF Massachusetts

and DFRF Florida shall satisfy their obligation to pay disgorgement plus prejudgment interest

and civil penalties by making payment to the Securities and Exchange Commission within 14

days. DFRF Massachusetts and DFRF Florida may transmit payment electronically to the

Commission, which will provide detailed ACH transfer/Fedwire instructions upon request.

Payment may also be made directly from a bank account via Pay.gov through the SEC website at

http://www.sec.gov/about/offices/ofm.htJn. DFRF Massachusetts and DFRF Florida may also

pay by certified check, bank cashier's check, or United States postal money order payable to the

Securities and Exchange Commission, which shall be delivered or mailed to

       Enterprise Services Center
       Accounts Receivable Branch
       6500 South MacArthur Boulevard
       Oklahoma City, OK 73169
and shall be accompanied by a letter identifying the case title, civil action number, and name of

this Court; DFRF Massachusetts and DFRF Florida as defendants in this action, and specifying

that payment is made pursuant to this Final Judgment. DFRF Massachusetts and DFRF Florida

                                                 5
        Case 1:15-cv-12857-PBS Document 223 Filed 06/05/19 Page 6 of 7



shall simultaneously transmit photocopies of evidence of payment and case identifying

information to the C01mnission's counsel in this action. By making this payment, DFRF

Massachusetts and DFRF Florida relinquish all legal and equitable right, title, and interest in

such funds and no part of the funds shall be returned to them

       The Commission may enforce the Court's judgment for disgorgement plus prejudgment

interest and civil penalties by moving for civil contempt (and/or through other collection

procedures authorized by law) at any time after 14 days following entry of this Final Judgment.

DFRF Massachusetts and DFRF Florida shall pay post-judgment interest on any delinquent

amounts pursuant to 28 U.S.C. § 1961.

       The Commission shall hold the funds, together with any interest and income earned

thereon ( collectively, the "Fund"), pending further order of the Court. The Commission may

propose a plan to distribute the Fund subject to the Court's approval Such a plan may provide

that the Fund shall be distributed pursuant to the Fair Fund provisions of Section 308(a) of the

Sarbanes-Oxley Act of 2002. The Court shall retain jurisdiction over the administration of any

distribution of the Fund.


                                                V.

       IT IS HEREBY FURTHER ORDERED, ADJUDGED AND DECREED that this

Court shall retain jurisdiction over DFRF Massachusetts and DFRF Florida as parties to this

matter for all purposes, including the implementation and enforcement of this Final Judgment.




                                                 6
         Case 1:15-cv-12857-PBS Document 223 Filed 06/05/19 Page 7 of 7




                                               VI.

         IT IS HEREBY FURTHER ORDERED, ADJUDGED AND DECREED that, there

being no just reason for delay, the Clerk shall enter this Final Judgment forthwith and without

further notice, pursuant to Rule 54(b) of the Federal Rules of Civil Procedure.




                                             UNITED STATES DISTRICT JUDGE

Dated:    Gi\S\\\
         ______             __,,   2019




                                                 7
